Citation Nr: 0841231	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  04-07 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for scars.

5.  Entitlement to service connection for a disability 
manifested by mental stress.

6.  Entitlement to service connection for a disability 
manifested by fatigue and nervousness.

7.  Entitlement to service connection for a right foot 
disability.

8.  Entitlement to service connection for a right hand and 
finger disability.

9.  Entitlement to a compensable rating for residuals of a 
fractured right ankle.
10.  Entitlement to a compensable rating prior to December 
18, 2007, and a rating in excess of 20 percent from December 
18, 2007, for lumbosacral strain.

11.  Entitlement to a compensable rating for residuals of a 
fractured right mandible.

12.  Entitlement to a compensable rating a bilateral knee 
disability.

13.  Entitlement to a compensable rating for hearing loss 
disability of the right ear.

14.  Entitlement to a 10 percent rating on the basis of 
multiple, noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1990 to January 2001.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran was scheduled for a videoconference hearing 
before the Board in August 2006; he failed to report for the 
hearing.  This case was before the Board in June 2007 when it 
was remanded for additional development.

By rating decision in January 2008, the RO granted service 
connection for headaches, rated 10 percent effective January 
8, 2001 (the day following the date of discharge from 
service).  The U.S. Court of Appeals for the Federal Circuit 
has held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the veteran's notice of disagreement 
on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997).  

The issues of entitlement to service connection for tinnitus, 
a right shoulder disability, a disability manifested by 
mental stress, a disability manifested by fatigue and 
nervousness, and for scars are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if any action on his part is 
required.


FINDINGS OF FACT

1.  The veteran is not shown to have asthma.

2.  The veteran is not shown to have a right foot disability.

3.  The veteran is not shown to have a right hand or finger 
disability.

4.  Throughout the appeal period, the veteran's right ear 
hearing acuity has been no worse than level I.

5.  Throughout the appeal period, the veteran's residuals of 
a fractured right ankle have been characterized by occasional 
complaints of slight discomfort and findings of normal 
strength and range of motion, no evidence of increased 
functional loss after repetitive motion.   

6.  Throughout the period of the appeal, there has been no 
evidence of moderate displacement of the mandible, or 
temporomandibular articulation limited to 0 to 4 mm of 
lateral excursion, or 31 to 40 mm of inter-incisal range, or 
loss of motion or masticatory function. 
7.  Throughout the appeal period, the veteran's service-
connected bilateral knee disability has been manifested by 
complaints of occasional soreness; arthritis, instability 
and/or compensable limitation of flexion or extension are not 
shown.

8.  Prior to December 18, 2007, the veteran's lumbosacral 
strain was manifested by full range of motion with no 
complaints of pain; degenerative disc disease and separately 
ratable neurological impairment were not shown; the lumbar 
spine was not ankylosed.

9.  From December 18, 2007, the veteran's lumbosacral strain 
has been manifested by no more than moderate limitation of 
motion and forward flexion of the thoracolumbar spine to no 
less than 60 degrees; muscle spasm, degenerative disc disease 
and separately ratable neurological impairment are not shown; 
the lumbar spine is not ankylosed.

10.  Throughout the appeal period the veteran's headache 
disorder has been rated 10 percent disabling.


CONCLUSIONS OF LAW

1.  Service connection for asthma is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).

2.  Service connection for a right foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  Service connection for a right hand and finger disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  A compensable rating for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.85, Diagnostic Code (Code) 6100 (2008).
5.  A compensable rating for residuals of a fractured right 
ankle is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.85, Code 
6100 (2008).

6.  A compensable rating for residuals of a fractured right 
mandible is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.31, 4.150, Codes 
9904, 9905 (2008).

7.  A compensable rating is not warranted for the veteran's 
bilateral knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, Codes 5019, 
5257, 5260, 5261 (2008).

8.  A compensable rating for lumbosacral strain is not 
warranted prior to December 18, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Code 5293 
(2002); 38 C.F.R. § 4.71a, Codes 5289, 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.31, 4.40, 4.45, 
4.71a, Codes 5235-5243 (2008).

9.  From December 18, 2007 a rating in excess of 20 percent 
for lumbosacral strain is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Code 
5293 (2002); 38 C.F.R. § 4.71a, Codes 5289, 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Codes 5235-5243 (2008).

10.  A 10 percent rating for multiple noncompensable service 
connected disabilities that interfere with normal 
employability is not warranted.  38 C.F.R. § 3.324.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claims decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the service connection issues decided herein, the 
veteran has been advised of VA's duties to notify and assist 
in the development of his claims.  While he did not receive 
complete notice prior to the initial rating decision in 
February 2003, a July 2007 letter provided certain essential 
notice prior to the readjudication of his claims in January 
2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
This letter explained the evidence necessary to substantiate 
his claims, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the veteran was also informed of disability 
rating and effective date criteria in the July 2007 letter.  
He has had ample opportunity to respond/supplement the record 
and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.

Regarding the increased rating claims addressed herein, this 
appeal is from the initial ratings assigned with the grants 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
statutory notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated.  See Dingess/Hartman, supra.  The veteran is 
exercising his right to appeal the initial ratings assigned.  
Regardless, a February 2004 statement of the case (SOC) and 
January 2008 supplemental SOC (SSOC) properly provided the 
veteran notice of the criteria for rating hearing loss 
disability, right ankle disability, residuals of a fractured 
mandible, knee disability and lumbosacral spine disability, 
as well as further notice on the downstream issue of an 
increased initial rating, including of what the evidence 
showed, and why the current ratings were assigned.  
[Regarding the claim for a 10 percent rating under 38 C.F.R. 
§ 3.324, it is noteworthy that the Board's June 2007 remand 
ordered notice to the veteran which has not been 
accomplished.  However, the RO's grant of service connection 
for a headache disorder which was assigned a 10 percent 
rating for the entire appeal period has established a legal 
bar to this benefit sought (which will be discussed in 
greater detail below).  Consequently, another remand for such 
notice is not necessary.  See Stegall v. West, 11 Vet. App. 
268 (1998); See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  The veteran has had ample opportunity to respond 
and supplement the record.  He is not prejudiced by this 
process; notably, it is not alleged that notice in this case 
was less than adequate or that he is prejudiced by any notice 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and available 
post-service treatment records.  All evidence constructively 
of record (VA medical records) pertaining to these issues has 
been secured.  The veteran has not identified any pertinent 
evidence that remains outstanding.  He underwent VA 
examinations in 2001 and 2007.  The Board is satisfied that 
evidentiary development is complete; VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of these claims.

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent (medical) evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Asthma

The veteran's STRs are silent as to findings related to 
asthma.  On service separation examination in November 2000, 
there were no complaints or findings related to asthma.  
Clinical evaluation of the lungs was normal.

Moreover, there is no post-service medical evidence of such 
disability.  Accordingly, service connection for asthma is 
not warranted.  See Brammer, supra.  The Board finds that no 
additional development, to include a medical examination 
and/or opinion, is warranted based on the facts of this case.  
In Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003), the 
Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) 
contains a requirement that the claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Board finds 
that a medical opinion is not necessary to decide the claim 
of service connection for asthma as any such opinion would 
not establish the existence of a disease or injury in service 
to which a current disability could be related (or continuity 
of complaints), and therefore could not possibly produce 
evidence of a nexus between current disability and disease or 
injury in service.

In reaching the above conclusions, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

B.  Right Foot Disability

The veteran complained of right foot pain in service; X-rays 
obtained in March 1994 were normal and the assessment was 
soft tissue inflammation.  Although he continued to complain 
of right foot pain on separation examination in November 
2000, clinical evaluation of the right foot at that time was 
normal.  Furthermore, there is no post-service medical 
evidence of a right foot disability.  The veteran has not 
identified any treatment for such disability.  Accordingly, 
there is no valid claim for service connection, and service 
connection for a right foot disability is not warranted.  See 
Brammer, supra.

Because the preponderance of the evidence is clearly against 
the veteran's claim, the doctrine of resolving doubt in her 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).

C.  Right Hand and Finger Disability

With respect to the claim of service connection for a right 
hand and finger disability, the veteran's STRs are silent for 
findings related to such disability.  On service separation 
examination in November 2000, there were no complaints or 
findings related to the right hand or fingers.  Clinical 
evaluation of the upper extremities was normal.

Moreover, there is no post-service medical evidence of such 
disability.  Accordingly, service connection for a right hand 
and finger disability is not warranted.  See Brammer, supra.  
The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  Here, the Board finds that a medical 
opinion is not necessary to decide the claim of service 
connection for right hand and finger disability as any such 
opinion would not establish the existence of a disability in 
service to which a current disability could be related, nor 
produce evidence supporting a nexus between any current 
disability and service (e.g., continuity of complaints).  See 
Paralyzed Veterans of America, et. al., supra.  

In reaching the above conclusions, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


III.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings under a 
Diagnostic Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In every instance where the Schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation is to be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

A  Right Ear Hearing Loss Disability

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85 
and 4.86.  If impaired hearing is service connected in only 
one ear, and the appellant does not have total deafness in 
both ears, the nonservice connected ear will be assigned a 
designation of Level I in Table VII.  38 C.F.R. §§ 3.383, 
4.85(f).

On the authorized audiological evaluation in October 2001, 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
10
5
10
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

A February 2003 rating decision denied service connection for 
left ear hearing loss disability and granted service 
connection for right ear hearing loss disability, evaluated 
as noncompensable, effective January 2001.

In a June 2007 decision, the Board denied service connection 
for left ear hearing loss disability.

On the authorized audiological evaluation in December 2007, 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
25
LEFT
10
10
5
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

Reviewing the reports of official audiometric studies, the 
October 2001 VA audiological evaluation showed an average 
puretone threshold of 15 decibels with 100 percent speech 
discrimination in the right ear and the December 2007 VA 
audiological evaluation showed an average puretone threshold 
of 17 decibels with 96 percent speech discrimination in the 
right ear.  Under 38 C.F.R. § 4.85, Table VI, such findings 
both reflect Level I hearing in the right ear.  As noted 
above, the nonservice connected left ear must be rated as 
Level I hearing for evaluation purposes.  38 C.F.R. § 
4.85(f).  Under 38 C.F.R. § 4.85, Table VII (and Code 6100), 
such hearing acuity warrants a noncompensable rating.

An exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86) is not shown, and rating under alternate 
(38 C.F.R. § 4.85, Table VIA) criteria is not warranted.  As 
no official audiometry shows a greater degree of hearing 
impairment, a compensable rating for right ear hearing loss 
is not warranted.

The Board notes that the assignment of a rating for hearing 
loss disability involves a "mechanical" process of comparing 
the results of audiometric studies to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  Here, the application 
of such process results in the current noncompensable rating.  
The preponderance of the evidence is against this claim, and 
it must be denied.

B.  Residuals of a Fractured Right Ankle

The veteran's right ankle disability is rated under Code 
5271, which provides a 10 percent rating where there is 
moderate limitation of ankle motion and a (maximum) 20 
percent rating where there is marked limitation of ankle 
motion.  (Other codes providing for a higher rating for ankle 
disability-5270, 5272, 5273-require pathology not shown here, 
i.e., ankylosis, or malunion.)  38 C.F.R. § 4.71a.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II. 

STRs note that the veteran fractured his right ankle in June 
1995, and that the ankle was casted at the time.

An October 2001 VA examination report notes the veteran's 
history of a right ankle fracture in service.  He reported 
that his ankle was "alright" currently.  Upon examination, 
range of motion of the right ankle was full.  There was no 
pain or instability.  Muscle strength was normal.  The 
examiner stated that the veteran's right ankle had healed 
with no residual functional impairment. 

A December 2004 VA examination report notes the veteran's 
complaints of slight right ankle discomfort with cold weather 
or walks longer than one-quarter mile.  Subjectively, normal, 
repetitive activities other than walking were not associated 
with increased symptomatology or evidence of additional 
functional impairment.  The veteran denied using any braces 
or supportive devices.  He denied any instability or flare-
ups of the right ankle.  Examination revealed no evidence of 
deformity, swelling, effusion, or articular crepitation.  The 
veteran was able to walk on his tiptoes and heels without 
difficulty.  No instability of the right ankle was 
demonstrated.  Range of motion was from 0 degrees to 20 
degrees of extension (dorsiflexion) and from 0 degrees to 60 
degrees of plantar flexion.  Repetitive movements were well 
tolerated with no evidence of increased symptomatology or 
functional impairment.  X-rays were unremarkable.  The 
examiner opined that the veteran's right ankle had healed 
without evidence of residual deformity, disability, or 
functional impairment.

Even considering the veteran's complaints of occasional 
discomfort, it is clear that the noncompensable evaluation 
currently in effect for the veteran's service-connected right 
ankle disability is appropriate, and that an increased rating 
is not warranted.  This is particularly the case given the 
entirely normal range of motion of the veteran's right ankle, 
with no demonstrated evidence of current pathology.  The 
evidence shows that the veteran's service-connected right 
ankle disability does not more nearly approximate the 
criteria for a 10 percent rating (moderate limitation of 
ankle motion) under Code 5271 at any time during the initial 
evaluation period.  Under the circumstances, and absent 
evidence of more severe pathology, the veteran's claim for 
increase must be denied.  See 38 C.F.R. § 4.31.

Because the evidence as to this matter is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Residuals of Fractured Right Mandible

The veteran's residuals of a fractured right mandible are 
rated under 38 C.F.R. § 4.150, Code 9904 (for malunion of the 
mandible).  Under Code 9904, slight displacement of the 
mandible warrants a noncompensable rating; moderate 
displacement of the mandible warrants a 10 percent rating; 
and severe displacement of the mandible warrants a 20 percent 
rating.

Under Code 9905, limited motion of the temporal mandibular 
articulation warrants a minimum rating of 10 percent where 
there is a maximum of 40 millimeters of inter-incisal range.  
Lateral excursion of 0 to 4 millimeters also warrants a 10 
percent rating.  A 20 percent rating is warranted where there 
is 21 to 30 millimeters of inter- incisal range.  More 
limited inter-incisal range warrants a higher rating.  
38 C.F.R. § 4.150, Code 9905.

STRs show that the veteran sustained a right mandibular 
fracture on March 1992.  He was treated with closed reduction 
and maxillomandibular fixation.

An October 2001 VA examination report notes the veteran's 
complaint that after his fracture in service, his bite 
changed and he had pain and clicking when eating hard food.  
He indicated that he had not experienced any problems for the 
past two to three years.  Examination revealed no gross 
maxillofacial deformity.  The maxillary and frontal sinuses 
were not tender to percussion.  There was no pain to 
palpation of the temporomandibular joints.  No joint noise 
was auscultated.  Range of motion was: interincisal opening 
of 46 mm; protrusive movement of 7 mm; right lateral movement 
of 7 mm; and left lateral movement of 7 mm.  The examiner 
noted that there were no symptoms of temporomandibular 
dysfunction.

A December 2007 VA examination report notes that the veteran 
denied having any problems since his mandibular fracture was 
repaired in service.  Examination revealed no evidence of 
muscle injury, scarring, or paresthesia.  Occlusion was 
normal; it was restored normally following the fracture.  
There was no loss of function found; there was no bone loss 
in the jaws.  The temporomandibular joint was normal in all 
aspects with the exception of anatomic changes.  These 
changes consist of a remodeled right condylar head which 
healed in a slightly rotated position.  However, it was well 
healed in a normally functioning position with no residual 
deficits.  Vertical excursion exceeded 45 mm; left lateral 
movement was normal at 8 mm and right lateral movement was 
limited to 5 mm.  There was no pain over the joints or 
muscles.  The veteran reported that he did have some 
tenderness after long episodes or chewing hard meats or 
bubble gum; the examiner said that this was related to 
temporomandibular dysfunction.

The Board finds that the criteria for a compensable rating 
for residuals of a fractured right mandible are not met at 
any time during the initial rating period.  As noted above, 
the medical evidence does not show moderate displacement of 
the mandible, limited motion of the inter-incisal range from 
31 to 40 mm, or limited range of lateral excursion from 0 to 
4 mm at any point during the initial evaluation period.  See 
Codes 9904, 9905.  

The Board has also considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
residuals of a fractured right mandible.  However, no higher 
rating is assignable in light of the absence of any 
abnormalities relating to the dental and oral conditions 
listed in Codes 9900 through 9916, and the record reflects no 
associated manifestations that would warrant assignment of a 
compensable rating under any other provision of VA's rating 
schedule.

The preponderance of the evidence is against this claim, and 
it must be denied.  See Gilbert, supra.

D.  Bilateral Knee Disability

The veteran's bilateral knee disability is rated under Code 
5019, which provides that bursitis is rated based on 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Code 5019.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

The rating schedule also provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 
5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 
98, (August, 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (limitation of flexion of the leg) and under Code 
5261 (limitation of extension of the leg), may be assigned 
for disability of the same joint.  VAOGCPREC 9-2004 
(September, 2004).

STRs show the veteran's complaints of knee pain without any 
reported trauma.  Assessment in October 2000 was bilateral 
mild patellofemoral pain syndrome.  

An October 2001 VA examination report notes the veteran's 
complaints of occasional knee soreness.  Examination revealed 
full range of motion from 0 degrees of extension to 135 
degrees of flexion with no pain, swelling, effusion, or 
atrophy.  Muscle power was 5+.  The patellar grinding test 
was negative.  Each knee was stable and all the ligaments 
were intact.  X-rays were normal.  The examiner stated that 
there was no functional impairment.

A December 2007 VA examination report notes the veteran's 
complaints of occasional discomfort with cold weather, 
climbing stair and prolonged standing.  Subjectively, 
repetitive activities are uncomfortable but not associated 
with significant increased symptomatology or evidence of 
additional functional impairment.  Examination of the knees 
was completely normal.  The veteran stood erect with no 
evidence of deformity, swelling, effusion, or temperature 
increase.  He was able to squat fully and without evidence of 
articular crepitation.  The knees were stable.  Flexion was 
to 155 degrees bilaterally with no complaints of pain.  
Extension was to 0 degrees bilaterally.  There was no 
evidence of laxity or instability of either knee.  
Objectively, repetitive manipulation of the knees failed to 
produce any evidence of increased symptomatology or 
additional functional impairment.  X-rays were unremarkable.  
The examiner noted that there was no evidence of structural 
abnormality, instability, incoordination, weakness, 
fatigability, or lack of endurance.

The evidence of record for the entire rating period shows 
flexion to no less than 135 degrees and normal extension to 0 
degrees.  Consequently, a compensable rating is not warranted 
for either knee under either Code 5260 or Code 5261 at any 
time during the initial rating period.  

As noted above, it is also possible to assign a separate 
rating under Code 5257 for instability.  However, there has 
been no objective evidence of instability or subluxation of 
either knee.  Consequently a compensable rating for 
instability under Code 5257 is not warranted for either knee 
at any point during the initial rating period.  Notably also, 
as X-rays of the knees have not shown arthritis, a 
compensable rating under Codes 5010-5003 likewise is not 
warranted.  38 C.F.R. § 4.71a. 

The preponderance of the evidence is against this claim, and 
it must be denied.  See Gilbert, supra.

E.  Lumbosacral Strain

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).
Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated under 38 C.F.R. § 4.71a, Code 
5295 (2003) and limitation of lumbar spine motion was rated 
under 38 C.F.R. § 4.71a, Code 5292 (2003).  Under the Code 
5295 criteria in effect prior to September 26, 2003, a 10 
percent rating is warranted if lumbosacral strain is 
manifested by characteristic pain on motion.  Lumbosacral 
strain warrants a 20 percent rating where there is muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a 40 percent rating if severe.  38 C.F.R. § 4.71a, Code 
5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent rating if 
favorable or a 50 percent rating if unfavorable.  38 C.F.R. § 
4.71a, Code 5289 (2003).  Complete bony fixation (ankylosis) 
of the spine at an unfavorable angle with marked deformity 
and ankylosis of major joints or without other joint 
involvement warrants a 100 percent rating.  38 C.F.R. § 
4.71a, Code 5286 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain is rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Code 5237 (2008).  Intervertebral disc 
syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined above), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Code 8520 (2008).

The veteran's STRs show that he was seen with complaints of 
low back strain without reported trauma in October 1991 and 
December 2000.  

An October 2001 VA examination report notes the veteran's 
complaints of occasional episodes of lumbosacral pain without 
radiation to the extremities.  Examination revealed an 
essentially normal spine and the veteran did not complain of 
pain during the examination.  Range of motion of the lumbar 
spine was normal from 40 degrees of extension to 100 degrees 
of forward flexion.  Tilt was to 40 degrees bilaterally and 
rotation was to 50 degrees bilaterally.  There was no pain or 
hesitation on any of these movements.  Neurological 
examination was normal.  The veteran denied missing any work 
due to back problems.  X-rays revealed no degenerative disc 
disease.  The assessment was muscular pain with no functional 
impairment.  The examiner stated, "I cannot find any 
evidence of impairment of function and [the veteran's] 
examination is completely normal.  I find no evidence of 
disease or process in the lumbar spine."

On VA examination on December 18, 2007, the veteran reported 
that he was without low back symptomatology much of the time, 
but did have some discomfort when moving heavy things.  He 
also described transient radiation of pain to his lower 
extremities about once a week.  He denied using any brace for 
his back.  During the past year, he had one episode of 
increased low back pain after moving furniture; he was 
somewhat incapacitated for two to three days.  Examination 
revealed no muscle spasm, guarding, or listing.  Neurologic 
examination was unremarkable.  Range of motion testing of the 
revealed: full extension of 30 degrees; lateral flexion of 30 
degrees bilaterally; lateral rotation of 20 degrees 
bilaterally.  All of this was without significant 
symptomatology.  Forward flexion was to 45 degrees with 
slight discomfort.  Repetitive manipulation and movement was 
no associated with increased symptomatology or evidence of 
additional functional impairment.  X-rays were unremarkable.  
The diagnosis was chronic strain.

At the outset, the Board notes that the medical evidence 
shows that the veteran has retained substantial useful motion 
of his low back.  Therefore, a higher rating on the basis of 
ankylosis is not warranted.  See Codes 5286, 5289.  
Furthermore, there is no evidence that the veteran's service-
connected low back disability is manifested by intervertebral 
disc syndrome.  Disc disease is not diagnosed in the medical 
evidence of record.  Consequently, consideration of a rating 
under the revisions to Code 5293 effective September 23, 2002 
is not indicated.  Likewise, there is no basis for 
considering Code 5243 criteria.

1.  Prior to December 18, 2007

Prior to December 18, 2007, the medical evidence did not show 
characteristic pain on motion, muscle spasm on extreme 
forward bending, loss of lateral spine motion, listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending, or abnormal mobility on forced motion.  
On October 2001 VA examination, the veteran did not complain 
of pain.  Therefore, the criteria for a compensable rating 
under Code 5295 were not met.  In addition, the 2001 VA 
examiner characterized the veteran's range of motion as 
"full."  Therefore, the medical evidence of record for the 
period prior to December 18, 2007, does not provide a basis 
for a compensable rating under Code 5292.

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's 
service-connected low back disability at any point during the 
period prior to December 18, 2007.  See Fenderson, supra.  
The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it does not 
apply as the preponderance of the evidence is against this 
claim.


2.  From December 18, 2007

From December 18, 2007, the medical evidence does not show 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  During the December 2007 
VA examination, X-rays were unremarkable.  Therefore, the 
criteria for a rating in excess of 20 percent under Code 5295 
are not met.  In addition, as noted above, the December 2007 
VA examination report does not show severe limitation of 
motion.  Therefore, the medical evidence of record for the 
period beginning December 18, 2007, does not provide a 
factual basis warranting a rating in excess of 20 percent 
under Code 5292.

To warrant the next higher (40 percent) rating under the 
revised criteria, i.e., Code 5237, the veteran's service-
connected low back disability must be manifested by forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  As noted above, the evidence of record does not show 
limitation of motion to this degree at any time since 
December 18, 2007; and ankylosis has never been reported.

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's 
service-connected low back disability at any point during the 
period beginning December 18, 2007.  See Fenderson, supra.  
The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it does not 
apply as the preponderance of the evidence is against this 
claim.

F.  Entitlement to a 10 Percent Rating for Multiple 
Noncompensable Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of a compensable degree on a 
schedular basis, the rating agency is authorized to apply a 
10 percent rating, but not in combination with any other 
rating (emphasis added).  38 C.F.R. § 3.324.  

When the case was previously before the Board, the veteran 
had a number of service connected disabilities, none of which 
was rated compensable.  In part, the remand ordered that the 
veteran be notified of 38 C.F.R. § 3.324.  While the case was 
on remand, the RO assigned compensable ratings for a couple 
of the veteran's service connected disabilities, one (for 
headaches) for the entire appeal period.  Consequently, 
because the 10 percent rating under 38 C.F.R. § 3.324 cannot 
be combined with any other rating, there is now a legal bar 
to a rating under 38 C.F.R. § 3.324.

The law is dispositive in this matter, and this claim must be 
denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Service connection for asthma is denied.

Service connection for a right foot disability is denied.

Service connection for a right hand and finger disability is 
denied.

A compensable rating for right ear hearing loss is denied.

A compensable rating for residuals of a fractured right ankle 
is denied.

A compensable rating for residuals of a fractured right 
mandible is denied.

A compensable rating for bilateral knee disability is denied.

A compensable rating prior to December 18, 2007, and a rating 
in excess of 20 percent from December 18, 2007, for 
lumbosacral strain are denied.
A 10 percent rating based on multiple noncompensable 
disabilities (under 38 C.F.R. § 3.324) is denied.


REMAND

The veteran also seeks service connection for tinnitus, a 
right shoulder disability and disabilities manifested by 
mental stress, fatigue and nervousness.  Regarding tinnitus, 
the veteran's STRs are negative for complaints of tinnitus; 
however, during an October 2001 VA examination (nine months 
after discharge), the veteran complained of tinnitus for 
"more than five years."  Moreover, the veteran notes that 
the veteran is currently service connected for hearing loss 
disability of the right ear.  Regarding right shoulder 
disability, the veteran's STRs show a history of a broken 
collar bone from a 1982 motorcycle accident.  Thereafter, he 
was seen on several occasions (including in January 1993 and 
March 1993) with complaints of right shoulder pain.  A 
November 2000 separation examination report notes the 
veteran's complaints of right shoulder pain and findings of 
"possible DJD."  Post-service VA treatment records show 
complaints of right shoulder pain and findings of tendonitis 
(August 2001).  Regarding disabilities manifested by mental 
stress, fatigue and nervousness, STRs show that the veteran 
reported a history of trouble sleeping, tiredness in the 
morning, and feeling depressed, worried and stressed with no 
reason on a November 2000 separation examination.  Clinical 
psychiatric examination at that time was normal, but the 
examiner also noted findings of stress, anxiety and 
depression.  Post-service VA treatment records note findings 
of major depressive disorder and a history of alcohol abuse 
in December 2004.  A December 2007 treatment record notes 
that the veteran was taking Prozac.  

The veteran also seeks service connection for unspecified 
scars.  The veteran's October 1989 entrance examination 
report notes the presence of burn scars on the veteran's 
right arm.  His November 2000 separation examination report 
notes the presence of right arm, facial and chest scars.  In 
view of the veteran's claim regarding scars, which implies 
that he currently has scars, the Board believes that he 
should be afforded a VA examination to ascertain whether he 
currently has any scars that were incurred or aggravated in 
service.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
outstanding, relevant VA treatment records 
from the San Diego VA Medical Center, 
beginning December 2007.

2.  The RO should arrange for the veteran 
to be examined by a physician with 
appropriate expertise to determine the 
presence and likely etiology of any 
current right shoulder disability.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.  For each right shoulder 
disability diagnosed, the examiner should 
provide an opinion, based upon review of 
the veteran's pertinent medical history 
and with consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that such disability was 
incurred or aggravated as a result of the 
veteran's military service.  The examiner 
should explain the rationale for all 
opinions expressed.

3.  The RO should arrange for an 
audiological evaluation of the veteran to 
determine whether he has tinnitus, and if 
so its likely etiology.  The examiner must 
review the veteran's claims file in 
conjunction with the examination.  Based 
on interview of the veteran and review of 
his claims file, the examiner should 
provide an opinion responding to the 
following question: Does the veteran have 
tinnitus that is related to his service or 
his service-connected hearing loss 
disability of the right ear?  The examiner 
must explain the rationale for the 
opinions given.

4.  The RO should arrange for the veteran 
to be examined by a physician with 
appropriate expertise to determine the 
presence and likely etiology of any 
current disability or disabilities 
manifested by mental stress, fatigue 
and/or nervousness.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.  For each 
psychiatric disability diagnosed, the 
examiner should provide an opinion, based 
upon review of the veteran's pertinent 
medical history and with consideration of 
sound medical principles, as to whether it 
is at least as likely as not (a 50% or 
better probability) that such disability 
was incurred as a result of the veteran's 
military service.  The examiner must 
explain the rationale for all opinions.

5.  The RO should arrange for the veteran 
to be examined by a physician with 
appropriate expertise to determine the 
presence and likely etiology of any 
current scars (to include on the right 
arm, chest and face).  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.  For each scar noted, the examiner 
should provide an opinion, based upon 
review of the veteran's pertinent medical 
history and with consideration of sound 
medical principles, as to whether it is at 
least as likely as not (a 50% or better 
probability) that such scar was incurred 
or aggravated as a result of the veteran's 
military service.  The examiner must 
explain the rationale for the opinions.

6.  The RO should, then, readjudicate the 
veteran's remaining claims.  If any 
remains denied, the RO must issue an 
appropriate SSOC and afford the veteran 
and his representative the opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


